PER CURIAM.
Theodore I. Geurts was charged with malfeasance in office as City Commissioner of Salt Lake City and was proceeded against to be removed therefrom under Chapter 7 of Title 77, U.C.A.1953. The charge was in three counts: (1) that he received a real estate broker’s commission on property purchased by the city; (2) that he had city employees remove certain shrubbery and top soil from the City Cemetery and haul the same in city equipment to his residence and the residence of his son-in-law; and (3) that he approved payment of overtime to certain employees for time never served. The trial court granted a motion *321to dismiss count (1). The jury returned a verdict in his favor on count (3), and against him on count (2).
Subsequent to the return of the jury verdict petitioner sought a delay of the entry of judgment and petitioned this court for an extraordinary writ to prohibit the district court from entering judgment because the effect thereof would be to remove him from office pending an appeal under the provisions of Sec. 77-7-14, U.C.A.1953.
This case is one in which the remedy at law is clearly set forth under the statute. The legislature appears to have foreseen this very situation and expressly provided that after such a judgment, the public official “shall be suspended from his office” during an appeal.1 It is plainly apparent that this was done for the purpose of preventing any delay in removing an official under such a judgment by using court proceedings on appeal to accomplish that objective. To grant the writ of prohibition here would result in circumventing the intended purpose of the statute, which we should not do.
It is well established that the Supreme Court is extremely reluctant to interfere with the regular procedures in the district court by the issuance of an extraordinary writ. Generally, errors claimed to have been committed must be reviewed on appeal.2 The' extraordinary procedure of reaching out collaterally to interrupt the regular processes established by law would be justified only if the district court were acting without jurisdiction, or clearly beyond its authority, or proceeding under a statute the constitutionality of which was in grave doubt, and someone would suffer an irreparable injury from which there is no adequate remedy provided by law.3
The petition for the writ is denied.

. 77-7-14, U.C.A.1953.


. Atwood v. Cox, 88 Utah 437, 55 P.2d 377; Olsen v. District Court, 106 Utah 220, 147 P.2d 471; State ex rel. Welling v. Third Judicial District Court, 87 Utah. 416, 49 P.2d 950.


. Ibid. See also Parker v. Morgan, 48 Utah 405, 160 P. 764.